DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the one-way valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Apparently claim 15 should be dependent upon claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 15-17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBean (2641399).
Regarding claim 9, the McBean reference discloses an aerosol delivery device filling system (see Figure), comprising: a first source (55) container including a first aerosol precursor composition; a second source (35); and a mixing container (11) wherein the first source container (55) and the mixing container (11) are arrangeable to engage one another (via conduit 51) so as to transfer a first aerosol precursor composition from the first source container to the mixing container;
wherein the second source container (35) and the mixing container (11) are arrangeable to engage one another (via conduit 51) so as to transfer a second aerosol precursor composition from the second source container (35) to the mixing container, and
wherein the mixing container (11) is arrangeable to engage an aerosol delivery device (20) and dispense a mixed aerosol precursor composition thereto, the mixed aerosol precursor composition being formed from a mixture of the first and second aerosol precursor compositions.

Regarding claim 10, wherein at least one of the first source container and the second source container (55) includes a pressurized propellant (55 is a propellant supply tank; see col. 5, lines 13-20).

Regarding claim 11, wherein at least one of the first source container and the second source container comprises a pump mechanism (50, 30) configured to pump the aerosol precursor composition into the mixing container.

Regarding claim 12, wherein the first source container and the second source container respectively define a source container outlet (37, 36) and include a source container outlet valve (57, 56) coupled to the source container outlet.

Regarding claim 15, wherein the McBean reference discloses a one-way valve (57, 37), but doesn’t disclose a spring configured to bias the one-way valve to a closed configuration. The Examiner takes Official Notice that spring biased check valves are conventional and common in the art (see check valve 73 and spring 74 in the Figure). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a spring biased check valve (if not already) on the McBean device, since spring biased check valves are conventional and would be obvious to try without unexpected results.

Regarding claims 16, 17, 20 and 21, the method as claimed would be inherent during normal use and operation of the device.
Allowable Subject Matter
Claims 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various container mixing systems similar to Applicant’s device, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753